internal_revenue_service number release date index number --------------------- -------------------------------------------------------- ----------------------- ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc ita b05 plr-138824-11 date date legend taxpayer p authority date date date date tax_year tax_year x y dear ----------- ----------------------------------------------- --------------------------------------------------------------------------------------- -------------------------------------- ------------------ ------------------- ---------------------- ------------------ ------- ------- --------------------------- -------------------------------- this letter is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative specifically you have requested an extension of time under sec_301_9100-1and of the procedure and administration regulations for taxpayer to make an election under sec_168 of the internal_revenue_code code facts taxpayer is a limited_liability_company that uses an accrual_method as its overall_method_of_accounting for maintaining its books_and_records and for filing its federal tax returns on date taxpayer was organized and acquired a dollar_figure percent general_partnership interest in p which was formed for the purpose of constructing owning and operating low-income_housing taxpayer is wholly owned by authority a tax-exempt governmental entity on date taxpayer elected to be treated as an association plr-138824-11 taxable as a corporation effective as of date by filing a form_8832 entity classification election pursuant to sec_5 of the p partnership_agreement taxpayer was obligated to make an election under sec_168 the election to not be treated as a tax- exempt controlled_entity taxpayer represents that it intended for the election to be effective on date the same date that its election to be treated as a corporation would be effective p timely filed its form_1065 u s return of partnership income for tax_year reporting zero income gain deduction and loss for that year included with this return was a schedule_k-1 for taxpayer reporting zero income gain deduction and loss for tax_year the election was attached to taxpayer’s schedule_k-1 that was filed with p’s form_1065 p timely filed its form_1065 u s return of partnership income for tax_year reporting zero income gain deduction and loss for that year included with this return was a schedule_k-1 for taxpayer reporting zero income gain deduction and loss for tax_year prior to date p engaged x to provide an opinion letter related to p’s low-income_housing project at this time taxpayer’s tax preparer y was unaware that taxpayer had elected to be treated as an association_taxable_as_a_corporation and therefore had not prepared any_tax returns for taxpayer as part of its engagement x discovered that taxpayer had not filed a tax_return for tax_year and had not made the election upon learning of the error taxpayer immediately asked y to prepare and file a form_1120 u s_corporation tax_return for tax_year and attach a statement making the election this tax_return including the election was filed on date law sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides generally that tax exempt use property means that portion of any tangible_property other than certain nonresidential_real_property which is leased to a tax-exempt_entity sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt_use_property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property is treated as tax-exempt_use_property plr-138824-11 sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity means any corporation without regard to that subparagraph and sec_168 if percent or more in value of the corporation’s stock is held by one or more tax-exempt entities other than a foreign_person_or_entity sec_168 provides that for purposes of sec_168 a tax exempt entity includes certain governmental entities because taxpayer represents that authority is a tax-exempt_entity within the meaning of sec_168 and because authority owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t the sec_168 election must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the election is a regulatory election sec_301_9100-1 through sec_301_9100-3 provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions of time covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election plr-138824-11 iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 in addition the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 analysis the information and affidavits submitted by taxpayer indicate that taxpayer at all times after the formation of p intended to make the election that it reasonably relied on a qualified_tax professional to make the election and that the qualified_tax professional failed to make or advise taxpayer to make the election taxpayer requested relief before the failure to make the election was discovered by the service in addition there is no evidence that taxpayer is using hindsight in requesting relief we conclude therefore that taxpayer acted reasonably and in good_faith furthermore based on the facts presented and the representations made taxpayer will not have a lower tax_liability for all tax years affected by the election than it would have had if the election had been timely made and the taxable_year in which the election should have been made is not closed under sec_6501 therefore the interests of the government will not be prejudiced by the granting of relief plr-138824-11 conclusion accordingly we conclude that the requirements of sec_301_9100-3 have been met and taxpayer is granted an extension of time of days from the date of this letter to file an amended_return for tax_year the year for which the taxpayer is making the election under sec_168 taxpayer must attach the aforementioned election and the information set forth in sec_301_9100-7t to the amended_return taxpayer also must attach a copy of this letter to the amended_return pursuant to sec_301_9100-7t a copy of the election statement also should be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular this letter_ruling does not grant an extension of time for filing taxpayer’s federal_income_tax return for tax_year further we express no opinion concerning the assessment of any interest additions to tax additional_amounts or penalties for failure_to_file a timely income_tax return with respect to any taxable_year the ruling in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the top of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffrey t rodrick senior technician reviewer branch office_of_chief_counsel income_tax accounting cc
